    Case 2:16-cv-06894-DDP-SS Document 235 Filed 11/05/18 Page 1 of 1 Page ID #:3812




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES -- GENERAL


Case No.          2:16-cv-06894-DDP-SS                                   Date: November 5, 2018

Title:    Wendy Littlefield et al v. Homeland Housewares,L.L.C. et al
==========================================================================
PRESENT: HONORABLE DEAN D. PREGERSON, JUDGE

                  Patricia Gomez                                   Maria Bustillos
                  Courtroom Deputy                                 Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                 ATTORNEYS PRESENT FOR DEFENDANTS:

Aaron Lavine                                       Kenneth Reed Chiate
Boris Treyson                                      R Bryan Martin
Douglas A. Rochen                                  David T McCann

PROCEEDINGS:                 STATUS CONFERENCE

     Court and counsel confer as reflected on the record. This case is hereby
dismissed. Each party shall bear its own costs.




                                                                                      :   2
                                                  Initials of Preparer               PG




CV - 90 (03/15)
